Order entered August 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00407-CV

                           IN THE INTEREST OF S.L., A CHILD

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53564-2013

                                            ORDER
       At the request of the parties, we abated this appeal on July 9, 2014 to allow the trial court

to conduct such proceedings as necessary to effectuate the parties’ settlement agreement. The

parties have now informed the Court that the proceedings in the trial court have concluded and

they have requested dismissal of the appeal. Accordingly, we REINSTATE this appeal.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE